Title: From Thomas Jefferson to David Humphreys, 11 September 1793
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia Sep. 11. 1793.

I have to acknolege yours of May 19. 29. and July 20. being Nos. 72. 73. and 76. It is long since I wrote to you, because I knew you must be where you could not receive my letters: and perhaps it may be sometime before I write to you again on account of a contagious and mortal fever which has arisen here, and is driving us all away. It is called a yellow fever, but is like nothing known or read of by the Physicians. The week before last the deaths were about 40. the last week about 80. and this week I think they will be 200. and it goes on spreading. All persons who can find asylum elsewhere are flying from the city: this will doubtless extend it to other towns, and spread it through the country unless an early winter should stop it. Colo. Hamilton is ill of it, but is on the recovery.—The Indians have refused to meet our Commissioners unless they would agree to the Ohio as our boundary, by way of Preliminary article. This being impossible because of the army locations and sales to individuals beyond the Ohio, the war is to go on, and we may soon expect to hear of Genl. Wayne’s being in motion. The President sat out for mount Vernon yesterday, according to an arrangement of some time ago. Genl. Knox is setting out for Massachusets, and I think to go to Virginia in some days. When and where we shall reassemble will depend on the course of this malady. I have the honour to be with great & sincere esteem & respect Dr. Sir Your affectionate friend & servt

Th: Jefferson

